Citation Nr: 0200564	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  97-04 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1951 to August 1953

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in San 
Juan, Puerto Rico. 

In October 1996, the RO determined that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's claim for entitlement to service connection for a 
back disorder.  

This case was previously before the Board in November 1999.  
At that time the Board determined that new and material 
evidence had been submitted to reopen a claim of service 
connection for a low back disorder.  The Board then remanded 
the case to the RO for additional development.


REMAND

In November 1999 the Board determined that new and material 
evidence had been submitted to reopen a claim of service 
connection for a low back disorder and remanded the case to 
the RO for additional development.  At that time the Board 
requested the RO to inform the appellant of the type of 
evidence required to establish a well-grounded claim.

In this regard, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In April 2001 the RO informed the appellant of the contents 
of this legislation.  The regulations implementing the VCAA 
were adopted on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In this regard, the service 
medical records show that the veteran was treated for back 
pain following an automobile accident in September 1952.  The 
post service medical records confirm the presence of a back 
disability.  An October 1996 statement from the appellant's 
private physician, who was treating the veteran for chronic 
cervicodorsal strain and herniated lumbar disc, is to the 
effect that the condition was service connected and has 
become chronic with periodic recurrent exacerbation.

After reviewing these facts in conjunction with the VCAA and 
the implementing regulations, the Board is of the opinion 
that a specialized VA examination is warranted.

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) and the 
implementing regulations are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159). 

2.  A VA examination should be conducted 
by an orthopedist in order to determine 
the etiology and severity the appellant's 
low back disorder.  The claims folder and 
a copy of this Remand are to be furnished 
to the examiner for review in conjunction 
with the examination.  All necessary 
tests, including x-rays should be 
conducted.  It is requested that the 
examiner obtain a detailed history 
concerning all inservice and post service 
low back injuries, to include the on the 
job injury in March 1979.

Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that any 
low back disorder diagnosed is related to 
the veteran's military service.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report. 

3.  Thereafter, the RO should readjudicate 
this claim on a de novo basis.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





